          Case 1:19-cv-05650-PAE Document 64 Filed 02/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ISAAC E. ASH,

                                        Plaintiff,                       19 Civ. 5650 (PAE)
                         -v-
                                                                                ORDER
 MAGLAN CAPITAL HOLDINGS LLC, MAGLAN
 CAPITAL LP, MAGLAN DISTRESSED FUND LP, DAVID
 D. TAWIL, SHLOMO AZARBAD, and JOSEPH J. SITT,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

        A bench trial in this case, conducted via remote video technology, is scheduled for April

20-23, 2021. This order sets deadlines for the parties’ pretrial submissions.

        The parties’ Joint Pretrial Order is due March 16, 2021. By that date, the parties shall

submit a Joint Pretrial Order prepared in accordance with the Court’s Individual Rules and

Practices governing bench trials, available at https://nysd.uscourts.gov/hon-paul-engelmayer, and

Federal Rule of Civil Procedure 26(a)(3). As reflected in the Court’s order of February 16, 2021,

Dkt. 61, the Court will receive witness testimony live, rather than receiving the direct testimony

of party witnesses by declaration. There is, accordingly, no need to submit such declarations as

part of the Joint Pretrial Order.

        Any motions in limine must be filed by March 16, 2021. Any oppositions to motions in

limine are due March 23, 2021. Proposed findings of fact and conclusions of law should be

submitted with the Joint Pretrial Order.

        The Court schedules a final pretrial telephonic conference for April 5, 2021 at 3 p.m.

The parties should call into the Court’s dedicated conference line at (888) 363-4749, and enter
         Case 1:19-cv-05650-PAE Document 64 Filed 02/24/21 Page 2 of 2




Access Code 468-4906, followed by the pound (#) key. Counsel are directed to review the

Court’s Emergency Individual Rules and Practices in Light of COVID-19, found at

https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers.



       SO ORDERED.

                                                            
                                                           ______________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: February 24, 2021
       New York, New York




                                               2
